

114 S1876 IS: To rename the Office to Monitor and Combat Trafficking of the Department of State the Bureau to Monitor and Combat Trafficking in Persons and to provide for an Assistant Secretary to head such Bureau, and for other purposes.
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1876IN THE SENATE OF THE UNITED STATESJuly 28, 2015Mr. Blumenthal (for himself, Mr. Portman, Mr. Markey, Ms. Stabenow, Mrs. Gillibrand, Ms. Baldwin, Ms. Warren, Mr. Reed, Mr. Bennet, Mr. Schumer, Mr. Coons, Mr. Whitehouse, Mr. Boozman, Ms. Klobuchar, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo rename the Office to Monitor and Combat Trafficking of the Department of State the Bureau to
			 Monitor and Combat Trafficking in Persons and to provide for an Assistant
			 Secretary to head such Bureau, and for other purposes.
	
		1.Redesignation of
			 office
			(a)In
 generalSection 105(e) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(e)) is amended—
 (1)in the subsection heading, by striking Office To Monitor and Combat Trafficking and inserting Bureau To Monitor and Combat Trafficking in Persons;
 (2)in paragraph (1)—
 (A)in the first sentence, by striking Office to Monitor and Combat Trafficking and inserting Bureau to Monitor and Combat Trafficking in Persons;
 (B)in the second sentence, by striking Office and inserting Bureau; and
 (C)in the sixth sentence, by striking Office and inserting Bureau; and
 (3)in paragraph (2)(A), by striking Office to Monitor and Combat Trafficking and inserting Bureau to Monitor and Combat Trafficking in Persons.
				(b)Conforming
 amendments(1)Section 112A(b)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(3)) is amended by striking Office to Monitor and Combat Trafficking and inserting Bureau to Monitor and Combat Trafficking in Persons.
 (2)Section 113(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(a)) is amended by striking Office to Monitor and Combat Trafficking and inserting Bureau to Monitor and Combat Trafficking in Persons.
 (3)Section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7112) is amended—
 (A)by striking Office to Monitor and Combat Trafficking both places it appears and inserting Bureau to Monitor and Combat Trafficking in Persons; and
 (B)in subsection (a)(2), by striking focus of the Office and inserting focus of the Bureau.
 (4)Section 708(a) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)) is amended by striking Office to Monitor and Combat Trafficking and inserting Bureau to Monitor and Combat Trafficking in Persons.
				2.Assistant
			 Secretary of the Bureau to Monitor and Combat Trafficking in Persons
			(a)In
 generalSection 105(e) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(e)), as amended by section 1(a), is further amended—
 (1)in paragraph (1)—
 (A)by striking Director each place it appears and inserting Assistant Secretary; and
 (B)by striking , with the rank of Ambassador-at-Large; and
 (2)in paragraph (2), by striking Director both places it appears and inserting Assistant Secretary.
				(b)Conforming
 amendments(1)Section 112A(b)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(3)), as amended by section 1(b)(1), is further amended by striking Director and inserting Assistant Secretary.
 (2)Section 105(a)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7112(a)(2)), as amended by section 1(b)(3), is further amended by striking Director and inserting Assistant Secretary.
 (3)Section 708(a) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)), as amended by section 1(b)(4), is further amended by striking Director and inserting Assistant Secretary.
				(c)Increase in
 authorized Assistant Secretary positions(1)Section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is amended by striking not more than 24 Assistant Secretaries and inserting not more than 25 Assistant Secretaries.
 (2)Section 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of State (24) and inserting Assistant Secretaries of State (25).
				3.References
			(a)Office To
 Monitor and Combat TraffickingAny reference to the Office to Monitor and Combat Trafficking in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Bureau to Monitor and Combat Trafficking in Persons.
			(b)Assistant
			 Secretary of the Bureau To Monitor and Combat Trafficking in
 PersonsAny reference to the Director of the Office to Monitor and Combat Trafficking in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Secretary of the Bureau to Monitor and Combat Trafficking in Persons.